DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	 The amendments filed August 19, 2021 have been entered. Claim 12, and 19-22 are amended. Claim 9 is cancelled. Claims 1-8 and 10-22 are under consideration in this Office Action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on August 20, 2021 and August 30, 2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawal of Rejections
4.	The following rejections have been withdrawn in view of applicants’ amendments and arguments:
 		a) The rejection of claims 12-22 under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al.  


New Grounds of Rejection 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Whitekettle et al., (US Pat Pub 20110052656 published July 2014; priority to August 2007) in view of Henning et al., (US 20080299223 published Dec. 2008; priority to June 2007). 


	Whitekettle et al., teach a process has been found which increases the efficiency and effectiveness of introducing antimicrobial compounds into complex biofilm matrices through the use of liposome carriers, thereby removing the biofouling in industrial water bearing systems, including piping, heat exchanges, condensers, filtration systems and fluid storage tanks. According to one embodiment of the invention, antimicrobial compound containing liposomes are added to water systems prone to biofouling and biofilm formation [abstract].  Naturally occurring biofilms are continuously produced and often accumulate on numerous structural or equipment surfaces or on natural or biological surfaces [para, 003].   Food preparation lines are routinely plagued by biofilm build-up both on the machinery and on the food product where biofilms often include potential pathogens. Industrial biofilms are complex assemblages of insoluble polysaccharide-rich biopolymers, which are produced and elaborated by surface dwelling microorganisms. More particularly, biofilms or microbial slimes are composed of polysaccharides, proteins and lipopolysaccharides extruded from certain microbes that allow them to adhere to solid surfaces [para. 0004].  The film may allow anaerobic species to grow, producing acidic or corrosive conditions. To control these problems, 
  A variety of known biocides or antimicrobial compounds can be incorporated into the liposomes. Some examples of antimicrobial compounds that can be used include, but are not limited to, non-oxidizing, oxidizing, biodispersant, and molluscicide antimicrobial compounds, and combinations thereof. More specifically, suitable antimicrobial compounds, include, but are not limited to sodium chlorite and silver nitrate [para. 0024]. Quaternary ammonium salts are another example of a biocide or agent that may be encapsulated or manufactured into a liposome core, which include nitrates[ para. 0045].  When the biofilm control agent is a non-biocidal agent, said non-biocidal agent being chosen from the group consisting of pharmaceuticals, antibiotics, natural extracts, or combinations thereof [para. 0046]. Whitekettle et al., teach the 
Thus Whitekettle et al., teach a method to reduce survivability and/or antibiotic resistance of nitrate reductase (Nar)-and/or periplasmic nitrate reductase (Nap)-containing bacteria in a biofilm, the method comprising contacting the biofilm with a composition composing sodium chlorate buffer comprising the Nar-and/or Nap-containing bacteria with an effective amount of chlorate, alone or in combination with an antibiotic and/or other antimicrobial for a time and under conditions to reduce survivability and/or antibiotic resistance of the bacteria in the biofilm.
Henning et al., teach processes and formulations using chlorate for the control of pathogenic bacteria in food and livestock. At least one formulation includes sodium chlorate in a concentration effective against E. coli and Salmonella, and is used as a rinsing/washing agent to wash fruits and vegetables, poultry products and livestock facilities [abstract].  Some pathogenic bacteria such as E. coli and Salmonella have the enzyme “nitrate reductase”. That enzyme enables those pathogens to derive energy from converting nitrate to nitrite inside the cell. These pathogens also internalize chlorate, which is chemically similar to nitrate, and the same enzyme, nitrate reductase, converts chlorate to chlorite which is toxic to these pathogens. In this manner, chlorate is selective to certain classes of pathogens because the enzyme nitrate reductase is generally present in only pathogenic bacteria [para. 0005].   The formulation includes an Salmonella and E. coli and prevent their growth. Frequently animals are contaminated from pathogens in their environment and this is transferred to the meat later consumed by humans. A solution containing an effective amount of sodium chlorate is applied to agricultural objects such as barns, stalls, holding facilities, pens and trucks: any place that might harbor these pathogens and have the opportunity to contaminate the hair, skin or feathers of animals produced for human food [para. 020].   Eight chicken backs were inoculated with Salmonella (TNTC inoculum). After 20 minutes, four were sprayed with a 10% solution (w/w) of sodium chlorate and water and the other four were sprayed with an equal amount of distilled water [Example 1].   
Therefore, Henning et al., teach a method to reduce survivability and/or antibiotic resistance of nitrate reductase (Nar)-and/or periplasmic nitrate reductase (Nap)-containing bacteria in a biofilm found on poultry, fruits and/or vegetables, the method comprising contacting the biofilm containing chicken with a composition composing sodium chlorate buffer comprising the Nar-and/or Nap-containing bacteria with an effective amount of chlorate, alone or in combination with an antibiotic and/or other antimicrobial for a time and under conditions to reduce survivability and/or antibiotic resistance of the bacteria in the biofilm.
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Hennings et al’s use of sodium chlorate to Whitekettle et al’s method 
One of ordinary skill in the art would have a reasonable expectation of success by contacting the biofilm containing chicken with a composition composing sodium chlorate buffer comprising the Nar-and/or Nap-containing bacteria with an effective amount of chlorate, alone or in combination with an antibiotic and/or other antimicrobial for a time and under conditions to reduce survivability and/or antibiotic resistance of the bacteria in the biofilm. Furthermore, no more than routine skill would have been required to use sodium chlorate to control microbial biofilm.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of treatment, wherein the sodium chlorate is unchanged, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 12-14, 16, 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al., (J Anim Sci. 2013 Dec;91(12):5962-9. Epub 2013 Oct 24).
Claim 12 is drawn to a method for treating and/or preventing a bacterial infection by Nar-containing bacteria in an individual, the method comprising administering to blood, heart, lungs or urinary tract of the individual an effective amount of chlorate alone or in combination with an antibiotic and/or other antimicrobial.
Claim 20 is drawn to a system comprising one or more chlorates, together with one or more antibiotics and/or one or more other antimicrobials, wherein the one or more chlorates are in an effective amount, alone or in combination with the one or more antibiotics and/or the one or more other antimicrobials, to reduce survivability and/or antibiotic resistance of Nar-containing bacteria in a medium selected from blood, heart, lungs or urinary tract of an individual.
Escherichia coli in sheep. Lambs were administered 150 mg NaClO3/kg BW by i.v. infusion [abstract].  50 mg/mL sodium chlorate stock solution, prepared in nanopure water (>18 mΩ cm), was used to formulate i.v. sodium chlorate doses [page 5963, col. 2].Fecal generic E. coli concentrations were decreased approximately 2 log units (99%) relative to controls after sodium chlorate infusion [abstract]. Efficacy of sodium chlorate at reducing fecal E. coli concentrations after i.v. infusion suggests that low concentrations of are effective at reducing fecal E. coli levels. Alternatively, chlorate could be eliciting systemic effects that influence fecal E. coli populations [abstract].  Because serum levels of sodium chlorate can reach concentrations greater than are found in intestinal contents, chlorate could be delivered to intestinal microenvironments via the circulatory system by transfer through the highly perfused lamina propria or by entry into the lymphatic system. Thus, intravenous (i.v.) administration of chlorate salts reduces fecal E. coli concentrations in a manner similar to orally dosed animals. Smith et al., disclose insights into the site or sites of chlorate action against potential food pathogens [page 5963, cool. 1].  Because high concentrations of chlorate are present in blood serum and because the electrolytic composition of interstitial fluid is nearly identical to lymph, it is highly likely that chlorate is delivered to mesenteric lymph nodes through the systemic circulation and possibly through absorption [page 5968, col.1].
Therefore, Smith et al., teach the instant invention.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ziebol et al., (US Pat Pub 20100106103 published April 2010; priority to Oct. 2008).
Claim 19 is drawn to an antimicrobial comprising one or more chlorates in an amount suitable to reduce antibiotic resistance and/or survivability of Nar-containing bacteria and one or more antibiotics formulated for administration to blood, lungs, heart or urinary tract of an individual.
Claim 20 is drawn to a system comprising one or more chlorates, together with one or more antibiotics and/or one or more other antimicrobials, wherein the one or more chlorates are in an effective amount, alone or in combination with the one or more antibiotics and/or the one or more other antimicrobials, to reduce survivability and/or antibiotic resistance of Nar-containing bacteria in a medium selected from blood, heart, lungs or urinary tract of an individual.


Ziebol et al., disclose a system for delivering an antimicrobial agent into the lumen of a trans-dermal catheter [abstract]. The system comprises a member configured for insertion into a lumen of a trans-dermal catheter, said elongate member comprising a hydrogel; and an antimicrobial composition positioned to be delivered into the catheter [abstract].  The antimicrobial agents should kill and/or provide stasis of Gram-positive and Gram-negative bacteria and fungi. Preferably, the agents will also have efficacy at killing organisms within an established biofilm and/or degrading the extracellular matrix of the film. One suitable antimicrobial agent is tetrasodium ethylenediaminetetraacetic acid (tetrasodium EDTA). However, alternative antimicrobial agents may be used [Antimicrobial Agent].   Potential antimicrobial agents include, but are not limited to Trisodium citrate (with a typical concentration of 46.7% or higher), ciprofloxacin, Iiposomal ciprofloxacin, rifampin, minocycline, aminoglycosides, fluoroquinolones, vancomycin, netilmicin, fosfomycin, ceftriaxone, gentamicin, aztreonam, amphotericin B 1, fluconazole, taurolidine and  sodium chlorite, sodium chlorate, potassium chlorate [Antimorobial Agents].  While one particular drug or antimicrobial agent may provide relief from a wide range of 
Because the present invention is used to combat infections in patients who have their blood and/or other fluids accessed by a catheter, it is extremely important and desirable that the elongate member does not inadvertently expose the dialysis patient to any additional bacterial contamination [The Device].  Additionally, the barrier reduces the amount of antimicrobial agent entering the bloodstream, thus reducing the risk of an adverse reaction to the agent or developing organisms resistant to the antimicrobial agent [Summary].  Hemodialysis catheters allow patients with renal disease to have toxins removed from their bloodstream. Without the use of catheters, many of these patients would not survive [Background]. 
Therefore, Ziebol et al., teach the instant invention.

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al., (US Patent 6,761,911 published July 2004; priority to July 1999) in view of Smith et al., (J Anim Sci. 2013 Dec;91(12):5962-9. Epub 2013 Oct 24).
The  claims are drawn to a method for treating and/or preventing a bacterial infection by Nar-containing bacteria in an individual, the method comprising 
	Anderson et al. teach compositions and methods for treating and/or preventing a bacterial infection by Nar-containing bacteria (E. coli, Salmonella, and Clostridia species) in an individual (animal), the method comprising administering (orally or externally) to the individual an effective amount of chlorate alone. (Abstract; col. 1, line 13 to col. 2, line 34; Example1; claims 1-3). The chlorate may be administered by aqueous solution (i.e., in water). (col. 3, lines 13-21).
Anderson et al. teach administration of 30 mM chlorate. (Example 1). Anderson et al. teach that Suitable adjuvants include but are not limited to vaccines, antitoxins, deworming agents, or therapeutic antibiotics (col. 4, lines 35-41). The chlorate administration may further comprise administering an effective amount of nitrate to said individual where nitrate concentrations between 0.1 mM to 10.0 mM (Col 4. Lines 42-60).  The ClO3 compounds are administered in an amount effective to control the population(s) of the target enteropathogenic bacteria in animals. An effective amount is defined herein as that amount which will significantly reduce or eliminate the population(s) of the target enteropathogenic bacteria, and/or reduce the incidence of infection by these bacteria, in a treated animal in comparison to untreated control animal. A reduction of incidence of infection may be demonstrated by a significant reduction in the number of animals infected or the severity or pathogenicity of infection, in comparison with untreated control animal. It is also understood that a reduction of incidence of infection may be demonstrated by a significant inhibition of intestinal, ruminal, or cecal colonization by the microorganism (as indicated by one or more of 3 − which is greater than or equal to about 0.01 mM within the lumen of the intestinal tract or gut of the treated animal. For example, higher dosages providing intraluminal chlorate ion concentrations greater than 50 mM, and even up to 250 mM, may be used in many instances such as in fowl and/or ruminants.  Example 1 demonstrates intraruminal administration of cattle. Thus, Anderson teach a method for treating and/or preventing a bacterial infection by Nar-containing bacteria in an individual, the method comprising administering either orally and intraruminally to the individual an effective amount of chlorate alone or in combination with an antibiotic and/or other antimicrobial; however Anderson et al., do not teach administering to blood, heart, lungs or urinary tract of the individual.
However Smith et al., the effect of intravenous (i.v.) or oral administration of sodium chlorate on the fecal shedding of generic Escherichia coli.  Fecal E. coli concentrations were decreased approximately 2 log units relative to controls after sodium chlorate infusion [abstract].  Efficacy of sodium chlorate at reducing fecal E. coli concentrations after i.v. infusion suggests that low concentrations of chlorate in gastrointestinal contents, delivered by biliary excretion, intestinal cell sloughing, or simple diffusion, are effective at reducing fecal E. coli levels. Thus, chlorate elicits systemic effects that influence fecal E. coli populations [abstract]. Because serum levels of sodium chlorate can reach concentrations greater than are found in intestinal contents, chlorate can be delivered to intestinal microenvironments via the circulatory system by transfer through the highly perfused lamina propria or by entry into the E. coli concentrations in a manner similar to orally dosed animals.
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Smith et al’s intravenous administration to sodium chlorate to the method of Anderson et al., teach a method for treating and/or preventing a bacterial infection by Nar-containing bacteria in an individual, the method comprising administering to the individual an effective amount of chlorate alone or in combination with an antibiotic and/or other antimicrobial; in order to provide an efficacious method for reducing fecal E. coli concentrations using sodium chlorate which reaches higher concentrations in serum as compared to intestinal contents.  One of ordinary skill in the art would have a reasonable expectation of success by exchanging the mode administration because multiple methods of administering sodium chlorate to treat or prevent a bacterial infection by Nar-containing bacteria. Furthermore, no more than routine skill would have been required to exchange the mode of administration because iv administration is elicits systemic effects. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of treatment, wherein the sodium chlorate is unchanged, thus the combination would have yielded a reasonable expectation of success along with predictable results prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Pertinent Art

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Anderson et al., (J Food Prot (2000) 63 (8): 1038–1042) teach Escherichia coli O157:H7 and Salmonella Typhimurium DT104 are important foodborne pathogens affecting the beef and dairy industries and strategies are sought to rid these organisms from cattle at slaughter. Both pathogens possess respiratory nitrate reductase that also reduces chlorate to the lethal chlorite ion. Because most anaerobes lack respiratory nitrate reductase, we hypothesized that chlorate may selectively kill E. coli O157:H7 and Salmonella Typhimurium DT104 but not potentially beneficial anaerobes. 

Kwon et al., DOI:10.1016/j.ijfoodmicro.2008.06.020  Evaluation of antibacterial effects of a combination of Coptidis Rhizoma, Mume Fructus, and Schizandrae Fructus against Salmonella.


Conclusion
10.	No claims allowed.

11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/Primary Examiner, Art Unit 1645